Citation Nr: 0411239	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for an 
appendectomy scar.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to July 1952.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from July 2001 and September 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In July 2001, the RO denied entitlement to service 
connection for PTSD and granted entitlement to service connection 
for an appendectomy scar, assigning a noncompensable evaluation 
effective August 1, 2000.  In September 2002, the RO denied 
entitlement to service connection for depression.  

The issue of entitlement to an initial compensable rating for an 
appendectomy scar is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable disposition of 
the appeal has been obtained.  

2.  The veteran's depression did not result from disease or injury 
in service and is not otherwise related to service.

3.  There is no competent evidence that the veteran currently 
suffer from PTSD.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
depression have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), VA, upon 
receipt of a complete or substantially complete application, must 
notify the claimant of the information and evidence necessary to 
substantiate the claim for benefits and must indicate which 
portion of that information and evidence the claimant must provide 
and which portion VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For the PTSD 
claim, VA satisfied this duty prior to the initial adjudication by 
issuing an April 2001 development letter that informed the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claim; information and evidence that 
VA would seek to obtain on his behalf; and information or evidence 
that he was expected to provide.  The veteran was also notified of 
the evidence required to substantiate his claim, and/or the 
reasons for the denial of his claim, in the July 2001 rating 
decision and the subsequent statement of the case (SOC) and 
supplemental statements of the case (SSOC).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
section 3.159(b)(1), explicitly, and section 5103(a), implicitly, 
require that VA request that the claimant provide any evidence in 
his or her possession that pertains to the claim.  The Court's 
statement that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  Further, section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOPGCPREC 1-04.  
Regardless, in January 2004 the veteran indicated he had nothing 
more to submit and requested immediate certification to the Board.  

The development letter sent to the veteran in April 2001 properly 
notified him of his statutory rights.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans Affairs 
(PVA), 345 F.3d 1334 (Fed. Cir. 2003); Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  Even though the letter requested a 
response within 60 days, it also expressly notified the veteran 
that he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  Moreover, an 
amendment to the VCAA was recently enacted clarifying that the 
one-year period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before expiration of 
that time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____).

For the depression claim, notice to the veteran, as required by 38 
U.S.C. § 5103(a), was not provided until December 2003, after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for sake of argument that pre-decision 
notice is required, any defect in this regard is harmless error in 
the present case.  See 38 U.S.C.A. § 7261 (b)(2) (West 2002).  The 
January 2003 statement of the case provided the pertinent laws and 
regulations.  Through submissions, the veteran and his attorney 
have demonstrated actual knowledge of what was necessary to 
substantiate such a claim.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  
Although the 5103(a) notice provided to the veteran in 2003 was 
deficient as to its timing, this error was nonprejudicial because, 
upon receipt of content-complying notice, the veteran did not 
produce any additional information or evidence.  Again, in January 
2004 he indicated he had nothing more to submit and requested 
immediate certification to the Board.  

In addition to the VCAA, the duty to assist is heightened in this 
case, as the record reflects the veteran's service medical records 
were lost or destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  The 
National Personnel Records Center (NPRC) indicated the veteran's 
service records were lost or destroyed.  As these records do not 
exist, further efforts to obtain them are not warranted.  Records 
from the Surgeon General's Office have been obtained, and there is 
a separation examination report of record.  The RO also obtained 
the veteran's VA treatment records.  He has not identified any 
relevant, outstanding sources of evidence requiring further VA 
development.    

In connection with the PTSD claim, the veteran has reported two 
stressful events, which would normally require further development 
for verification, particularly since one of the incidents involved 
an assault.  See Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996); 
M21-1, Part III, 5.14.  The basis for the denial in this case, 
however, obviates the need for stressor verification.  There is no 
competent and probative diagnosis of PTSD regardless of any 
stressful incidents that transpired during service.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  VA psychological 
examination was conducted in November 2001, and the report from 
that examination is of record.  

The veteran argues that, at the very least, re-examination is 
required in this case; however, there is no basis for re-
examination.  The competent evidence shows the veteran does not 
currently suffer from PTSD, and the evidence does not indicate 
that depression is associated with an established event, disease, 
or injury in service.  See 38 C.F.R. § 3.159(c)(4)(A), (C); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 
16 Vet. App. 370 (2002). 

II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2003).  To prevail on the issue of service 
connection there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also 
Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board 
must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992).  


Depression

The November 2001 VA examiner and the veteran's private treating 
psychiatrist, Dr. Cecil, have each diagnosed depression.  
Notwithstanding the competent medical evidence of a current 
disability, the evidence does not show that depression is related 
to service.

The veteran has never indicated and the available service medical 
records do not reflect that he complained of or was treated for 
depression or symptoms of depression in service.  The July 1952 
discharge examination report indicates no psychiatric abnormality 
on clinical evaluation.  

Treating psychiatrist Dr. Cecil stated in her June 2002 letter 
that she has been treating the veteran since August 2001.  The 
only other post-service evidence of psychiatric treatment involves 
VA treatment beginning in March 2000, but it is for diagnosed 
generalized anxiety disorder, not depression.  As such, there is 
no competent evidence in the record to establish the veteran's 
depressive disorder began prior to his private treatment in August 
2001.  The veteran having been discharged from service 49 years 
earlier weighs heavily against the claim.

In Dr. Cecil's June 2002 letter, she began by reporting that she 
had diagnosed a depressive disorder for which she prescribes 
medication to help insomnia.  She then went on to discuss PTSD, 
indicating the veteran had many symptoms of PTSD but not enough to 
meet the full criteria for a diagnosis.  She also stated that 
"many of [the veteran's] symptoms are related to his experiences 
in the military.  These experiences are as likely as not to have 
contributed to his disorder."  While somewhat unclear as to what 
Dr. Cecil meant by "his disorder," it appears much more likely 
that she was attempting to relate PTSD symptoms, rather than 
depression, to the veteran's active service.  In any event, even 
if Dr. Cecil's opinion was construed to mean the stressful 
incidents in service are related to the veteran's current 
depression, the Board accords virtually no probative weight to 
such an opinion in the absence of a rationale and supporting 
evidence, particularly in light of the normal psychiatric 
examination upon separation from active service in 1952 and the 
lack of any treatment for a depressive disorder for so many years 
after service.

The veteran's opinion regarding the origin of his depression has 
no probative value.  Neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Here, there 
is no competent evidence the veteran had a depressive disorder in 
service, and there is no medical evidence of a depressive disorder 
until many years after service. 

The evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2003).  The preponderance is against the veteran's 
claim, and it must be denied.

PTSD

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 104 
F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and therefore 
the decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

38 C.F.R. § 3.304(f) requires medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a), which provides that the 
diagnosis of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition (DSM-IV) and 
must be supported by findings on examination.

The November 2001 VA examiner, citing the DSM-IV, concluded the 
veteran did not meet criteria for a diagnosis of PTSD and 
accordingly diagnosed major depression as the only mental disorder 
present.  Specifically, the VA examiner reported the veteran did 
not meet the criteria for either physiological reactivity or 
symptoms of persistent, increased arousal.

Although VA outpatient mental treatment records show routine 
diagnoses of anxiety, a diagnosis of PTSD has never been rendered.  
Furthermore, Dr. Cecil's June 2002 letter includes the statement 
that the veteran has many symptoms of PTSD but not enough to meet 
the full criteria for diagnosis according to the DSM-IV.

There is no competent evidence that the veteran currently suffers 
from PTSD.  Again, neither the Board nor the veteran is competent 
to supplement the record with unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  In the absence of any competent evidence of 
current PTSD, the Board must conclude that the veteran does not 
currently suffer from that disability.

The evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  The preponderance is against the veteran's claim, and it 
must be denied.  


ORDER

Service connection for depression is denied.

Service connection for post-traumatic stress disorder is denied.


REMAND

The veteran was afforded a VA examination in February 2003.  
However, the February 2003 examiner indicated that he did not have 
the claims folder made available for his review.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  More importantly for this 
issue, the examination report inadequately documents findings 
associated with the criteria for rating deep scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Re-examination is therefore 
indicated.  See Beverly v. Brown, 9 Vet. App. 402 (1996); see, 
e.g., Bierman v. Brown, 6 Vet. App. 125 (1994). 

 Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA skin examination to consider the 
current severity of his service-connected appendectomy scar.  The 
claims file must be made available to the examiner, and the 
examiner should indicate in his or her report that the claims file 
was reviewed.  Any indicated tests should be accomplished.  A 
rationale for any opinion expressed should be provided.

The examiner should identify and describe in detail all residuals 
attributable to the veteran's appendectomy scar.  The examiner 
should specifically address limitation of function and motion, as 
well as document the area of the appendectomy scar in terms of 
square inches or centimeters.

2.  Review the claims folder and ensure that the foregoing 
development action has been conducted and completed in full.  If 
further action is required, it should be undertaken before further 
adjudication of the claim.

3.  Thereafter, readjudicate the veteran's claim of entitlement to 
an initial compensable disability rating 
for service-connected appendectomy scar, to include consideration 
of 38 C.F.R. § 3.321(b)(1) (2003).  If the benefit sought on 
appeal remains denied, the veteran and his representative should 
be provided a supplemental statement of the case.  An appropriate 
period of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



